DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. 
The applicant argues that, with regards to amended claims 1 and 2, “Loupis does not disclose the use of photosensitizing agent; Loupis actually discloses the irradiation of a biophotonic composition and the consequent chromophore activation,” (p 7). The applicant argues that Loupis discloses wherein the, “wavelength absorbed by the skin is not the same wavelength emitted by the optical source,” (p 7), but differs from the applicant’s disclosure, wherein, “photosensitizing agents [through fluorescence] provoke an increase in light absorption by the skin on which they are placed,” (p 8), which “induc[e] photodamage.” The applicant admits that, “Kreutz and Mahmoud would teach to remove photosensitizing agents from the skin,” but argues that, “the composition of Loupis is not a photosensitizing agent, but a photoconverter,” (p 8). In view of this argument, the applicant further argues that Loupis in view of supporting references does not teach to the applicant’s invention, and thus, with regards to the amendment to claims 1 and 2, “the combination [of references including Loupis] fails to show or suggest “the radiant flux…remain[ing] constant during the whole irradiation” as presently claimed,” (p 8). 
The examiner disagrees with the applicant’s assertion that Loupis does not disclose photosensitizing agents. Loupis discloses a multitude of photodynamic agents, including “phthalocyanine,” (see p 18, machine translation of foreign reference) a class of well-known photosensitizer (see Abstract, “phthalocyanine photosensitizer Pc 4,”; Miller et al, Photodynamic therapy with the phthalocyanine photosensitizer Pc 4: the case experience with preclinical mechanistic and early clinical-translational studies. Toxicol Appl Pharmacol. 2007 Nov 1;224(3):290-9.). While the applicant seems to suggest that Loupis’s disclosure of chromophores is at odds with its being a photosensitizing therapy, there are several instances of chromophores – of which many kinds exist – operating in conjunction with, and serving as part of, a photosensitizing cascade ( “CALI uses a chromophore molecule as a photosensitizer,” see Introduction; Takemoto, K., Matsuda, T., Sakai, N. et al. SuperNova, a monomeric photosensitizing fluorescent protein for chromophore-assisted light inactivation. Nature Sci Rep 3, 2629 (2013)). Thus, Kreutz and Mahmoud, in teaching to remove photosensitizing agents from the skin, would teach the cited modification of removing a photosensitizing agent from the method disclosed by Loupis. Because Loupis is held to teach to the applicant’s claims, Loupis in view of supporting references is also held to teach to the applicant’s amendment to claims 1 and 2 (formerly claim 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, and 15-20, are rejected under 35 U.S.C. 103 as being unpatentable over Loupis (RU 2668127 C2; see attached machine translation of foreign patent), in view of Kreutz (Kreutz et al, Reviewing the effects of thiazide and thiazide-like diuretics as photosensitizing drugs on the risk of skin cancer, Journal of Hypertension: October 2019 - Volume 37 - Issue 10 - p 1950-1958), in further view of Mahmoud (Mahmoud et al, Effects of Visible Light on the Skin, Photochemistry and Photobiology, 2008, 84: 450–462,) and further in view of Chenite (WO 2019041032 A1).

Regarding claims 1-2 and 11-12, Loupis teaches a method to prevent formation of a scar or keloid (“invention relates to…a method for reducing the formation of scar tissue” (Abstract)) on mammalian, specifically human skin (Loupis discloses on p. 45-46 testing the disclosed method on the, “backs of Wistar rats,” a common mammalian model for human medicine, and further discloses (p. 46) that the method was tested on “skin of the hands of volunteers with different skin types”; Loupis), wherein the lesion reaches at least the dermis of the skin (Loupis discloses wherein treatment “penetrates…the dermis” (p. 16)), the method comprising: - irradiating the lesion with electromagnetic radiation having a wavelength comprised between 410 nm and 430 nm for an exposure time long enough that an energy density received by the outer surface of the lesion is comprised between 15 J/cm2 and 120 J/cm2 (“Activating light consisted of light emitted from an LED lamp with an average peak wavelength of approximately 400-470 nm, a power density of 60-150 mW / cm .sup.2 at a distance of 5 cm and a total intensity after 5 minutes of approximately 18-39 J / cm .sup.2,” and “skin was illuminated “5 minutes [300s] at a distance of 5 cm from the light source.” (p. 44)). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal ranges based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Loupis does not disclose following an insult to an area of skin, or treatment of an already formed scar. However, Chenite (WO 2019041032 A1), which teaches a phototherapeutic device for dermal therapy and thus exists in the applicant’s field of endeavor, teaches photoherapeutic intervention following an insult to an area of skin, or of treatment of an already formed scar or keloid on mammalian skin to avoid its recurrence, the method comprising surgically removing the scar or keloid to form an area of the skin with a lesion (see [0050]). It would be obvious to one of ordinary skill in the art to modify the method of Loupis such that it can be applied to existing lesions or existing keloids which are surgically removed to create lesions that can be treated, in order to expand the patient population that could benefit from this dermal intervention.
Regarding direct irradiation, Loupis discloses use of photosensitizing agents (“phthalocyanin,” see p 18, machine translation of foreign reference; further see the examiner’s Response to Arguments, above). However, Kreutz, which discusses risks of phototherapy and thus exists in the applicant’s field of endeavor, discloses the risks of topical photosensitizers, contextualized within the history of scientific and regulatory developments. Skin phototherapy predates the use of the earliest photosensitizing drugs, many developed as early as 60 years ago (see “thiazides,” Introduction p 1950). Some were hailed for inducing a significant photochemical response [and therapeutic effect] when certain light treatments, alone, could not. As time progressed, it was found that first and second-generation photosensitizers pose increased risk of skin cancers in some patients, a risk that is only exacerbated with increased duration or intensity of light exposure (see Mahmoud et al, attached NPL). In response to regulatory concerns, some newer photosensitizer drugs have been selected for lower tissue half-life. However, as highlighted by Kreutz, a significant portion of photosensitizing drugs recently or currently in use were developed before “systematic photosafety assessments were introduced into regulatory guidelines for drug development,” (See Section ‘Preclinical testing for drug-induced photosensitivity’ on p 1953) meaning that many may be photogenotoxic. Thus, the use of moderate- to high-intensity light in skin therapeutic applications may contraindicate the use of topical photosensitizers to avoid these photo-genotoxic effects, and instead indicate reversion to an early norm: phototherapy sans photosensitizer, as disclosed by Chenite, which states, “in one embodiment, the time of exposure of the tissue or skin…to actinic light is a period between 0.01 minutes and 90 minutes. In another embodiment, the time of exposure of the tissue or skin or biophotonic silicone membrane to actinic light is a period between 1 minute and 5 minutes.” ([0115]). It would be obvious to one of ordinary skill to modify the method of Loupis in view of Chenite and the motivation as disclosed by Kreuz and Mahmoud such that direct light irradiation sans photosensitizer occurs, in order to maximize patient’s cosmetic and clinical outcome, and to mitigate any photo-genotoxic risks associated with an excess of induced reactive oxygen species which might result from certain photosensitizers.
 Loupis discloses wherein the step of irradiating the lesion is performed in such a way that the radiant flux received by the outer surface of the lesion per unit area (W/m2) remains constant during the whole irradiation (Loupis discloses a, “power density of 60-150 mW / cm .sup.2” (p. 44)).  For further support, even if flux constancy is not explicitly stated, it would be considered implicit that a given parameter (in this case flux) is held constant, unless the reference states otherwise, and in this case, Loupis does not state that the flux varies.


Regarding claims 3 and 15, Loupis discloses repeating the irradiation of the lesion between 3 times and 10 times (see p. 9: “[exposure to] light at least two, three, four, five, or six times”; further see, “Activating light consisted of light emitted from an LED lamp with an average peak wavelength of approximately 400-470 nm, a power density of 60-150 mW / cm .sup.2 at a distance of 5 cm and a total intensity after 5 minutes of approximately 18-39 J / cm .sup.2,” and “skin was illuminated “5 minutes [300s] at a distance of 5 cm from the light source.” (p. 44)).  Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 4 and 16, Loupis discloses wherein between an irradiation and the subsequent irradiation, the lesion is not irradiated for at least 48 hours (Loupis discloses wherein, “One randomly selected side of the face of each patient was treated twice a week for 6 weeks,” (pg. 41); that is, twice a week implies that a maximum interval between treatments would be 3-4 days, or less than, but within the range of, 98h, and greater than 48h). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 5 and 17, Loupis discloses providing a recovery time interval comprised between 48h and 96h between irradiations; Loupis discloses wherein, “One randomly selected side of the face of each patient was treated twice a week for 6 weeks,” (pg. 41); that is, twice a week implies that a maximum interval between treatments would be 3-4 days, or less than, but within the range of, 98h, and greater than 48h). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal ranges based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 6 and 18, Loupis discloses wherein the outer surface of the lesion is irradiated for an exposure time comprised between 30 seconds and 600 seconds (Loupis discloses wherein, “Skin was illuminated “5 minutes [300s] at a distance of 5 cm from the light source.” (p. 44)). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 7 and 19, Loupis discloses wherein the outer surface of the lesion is irradiated so that the radiant flux received by the outer surface per unit area of the lesion is comprised between 50 mW/cm2 and 200 mW/cm2 (Loupis discloses a, “power density of 60-150 mW / cm .sup.2” (p. 44)). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Regarding claims 8 and 20, Loupis discloses wherein the step of irradiating the wound includes: - irradiating the outer surface of the lesion with electromagnetic radiation emitted by one or more LEDs (Loupis discloses, “Activating light consisted of light emitted from an LED lamp,” (p. 44)).  

Regarding claim 9, Loupis discloses wherein the distance between the one or more LEDs and the outer surface of the lesion is comprised between 1 cm and 15 cm (“skin was illuminated “5 minutes [300s] at a distance of 5 cm from the light source.” (p. 44)). Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loupis in view of Kreutz in view of Mahmoud in view of Chenite, and further in view of Kim (WO 2019022553 A1; see attached machine translation of foreign patent)

Regarding claim 13, Loupis does not disclose pulses; however, Kim, which teaches, “keloid treatment device of the present invention has effects of suppressing collagen accumulation in keloid fibroblasts,” (Abstract), and thus exists in the applicant’s field of endeavor, teaches wherein the step of irradiating the lesion with electromagnetic radiation includes irradiating the lesion with a pulsed electromagnetic radiation (Kim discloses pulses of, “10 to 50 kHz,” (p. 5)). It would be obvious to one of ordinary skill in the art to combine the method of Loupis in view of Chenite with the pulses as disclosed by Kim in order to better modulate light treatment of target tissue. 

Regarding claim 14, Loupis does not state a particular pulse rate; however, Kim discloses wherein the pulsed electromagnetic radiation has a repetition rate comprised between 10 kHz and 400 KHz (Kim discloses pulses of, “10 to 50 kHz,” (p. 5)). It would be obvious to one of ordinary skill in the art to combine the method of Loupis in view of Chenite with the pulse rate as disclosed by Kim in order to better modulate light treatment of target tissue. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal range based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792     
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792